J-A20044-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    :   IN THE SUPERIOR COURT OF
                                                    :        PENNSYLVANIA
                                                    :
                v.                                  :
                                                    :
                                                    :
    STEVE WOODEN                                    :
                                                    :
                       Appellant                    :   No. 2241 EDA 2021

             Appeal from the PCRA Order Entered October 19, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0009452-2007


BEFORE: BENDER, P.J.E., STABILE, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                               FILED AUGUST 23, 2022

        Steve Wooden (Wooden) appeals from the order of the Court of

Common Pleas of Philadelphia County (PCRA court) granting in part and

denying in part his petition for relief filed under the Post-Conviction Relief Act

(PCRA), 42 Pa.C.S. §§ 9541-9546. After review, we affirm.

                                               I.

        In 2008, Wooden entered an open guilty plea to one count each of

attempted rape and robbery.1          Because he had a prior robbery conviction,

Wooden was told during his on-record colloquy that he was a second-strike

offender facing 10 to 20 years’ imprisonment on each offense. After Wooden

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S. §§ 901(a)/3121(a)(1) and 3701(a)(1).
J-A20044-22


acknowledged he understood, the trial court accepted his plea and deferred

sentencing for a presentence investigation (PSI) and a mental health

evaluation.   At sentencing, the trial court determined that Wooden was a

sexually violent predator (SVP) and sentenced him to consecutive terms of 10

to 20 years’ imprisonment for each offense, giving him an aggregate sentence

of 20 to 40 years. This Court affirmed the judgment of sentence on direct

appeal.   Commonwealth v. Wooden, 38 A.3d 911 (Pa. Super. 2011)

(unpublished memorandum). Wooden did not seek discretionary review in

the Pennsylvania Supreme Court.

     Wooden timely filed this, his first, PCRA petition in November 2012. For

reasons not germane here, his petition dragged on for several years until the

PCRA court dismissed it without hearing in February 2018.        This Court,

however, reversed because Wooden was never given notice of the intent to

dismiss under Pa.R.Crim.P. 907.    Commonwealth v. Wooden, 215 A.3d

997, 1000-01 (Pa. Super. 2019).

     After the case was remanded, Wooden filed an amended petition raising

three issues. First, he asserted that he pleaded guilty involuntarily because

plea counsel misadvised him that he would be sentenced to 5 to 10 years’

imprisonment.    Second, he alleged that plea counsel failed to investigate

mitigating evidence about his mental health issues and the medication that he

was taking. Third, he complained that he was designated an SVP and ordered

to comply with the registration requirements under Megan’s Law III, which


                                    -2-
J-A20044-22


the Pennsylvania Supreme Court later struck down as unconstitutional in

Commonwealth v. Neiman, 84 A.3d 603, 616 (Pa. 2013).

      The Commonwealth responded that Wooden’s ineffectiveness claim

about his plea was belied by not only his written guilty colloquy setting out

the possible maximum sentences, but also his on-record colloquy in which he

was told he faced a minimum 10 to 20 years’ imprisonment. Next, addressing

plea counsel’s alleged failure to present mitigating mental health evidence at

sentencing, the Commonwealth argued that the trial court was aware of

Wooden’s mental health and medications. Finally, on the sentencing claim,

the Commonwealth did not object to a limited resentencing on his reporting

requirements under Subchapter I of the Sexual Offender Registration and

Notification Act (SORNA), 42 Pa.C.S. §§ 9799.51-9799.75. On this final point,

Wooden replied that, given that the Commonwealth conceded that he was

entitled to relief on the reporting requirements aspects of his sentence, he

should receive a new sentencing hearing.

      The PCRA court disagreed and issued Rule 907 notice of its intent to

dismiss the petition without hearing. After receiving Wooden’s response, the

PCRA court entered its final order on October 19, 2021, formally dismissing

his two ineffectiveness claims but granting relief on the sentencing claim by




                                    -3-
J-A20044-22


reclassifying him as a non-SVP and lowering his reporting requirement to ten

years under Subchapter I of SORNA.2

       Wooden timely filed this appeal and now raises three issues for our

review, which we have reordered:

       1. Whether the PCRA court’s dismissal of Mr. Wooden’s petition
       without a hearing was erroneous insofar as there was record
       support for Mr. Wooden’s claim that his attorney gave him
       incorrect advice regarding the length of the sentence he was likely
       to receive?

       2. Whether the PCRA court’s dismissal of the PCRA without a
       hearing was erroneous insofar as the failure of plea counsel to
       investigate and present mitigating evidence of Mr. Wooden’s
       mental health issues (if proven) would have entitled Mr. Wooden
       to relief?

       3. Whether the PCRA court erred when it deferred to the initial
       sentencing court’s judgment and limited the scope of Mr.
       Wooden’s resentencing to registration conditions rather than
       conducting an entirely new sentencing hearing?

Wooden’s Brief at 9.3



____________________________________________


2 See 42 Pa.C.S. § 9799.53 (defining a “sexual violent offense” as a “a criminal
offense specified in section 9799.55 (relating to registration) committed on or
after April 22, 1996, but before December 20, 2012, for which the individual
was convicted”); § 9799.55(a)(2) (providing for ten-year registration for
individuals convicted of an attempt, conspiracy or solicitation of certain
enumerated offenses, including rape).

3 We review the decision to deny PCRA relief to determine whether the decision
“is supported by evidence of record and whether it is free of legal error.”
Commonwealth v. Hart, 199 A.3d 475, 481 (Pa. Super. 2018) (citation
omitted). Where the PCRA court declined to hold an evidentiary hearing, we
consider whether the petition presented any genuine issues of material fact
that warranted a hearing. Id. We review the court's legal conclusions de
novo. Id.

                                           -4-
J-A20044-22


                                      II.

      In the first two issues, Wooden contends that he pleaded and proved

meritorious claims of ineffective assistance of counsel concerning his plea

counsel. “To prove counsel ineffective, the petitioner must show that: (1) his

underlying claim is of arguable merit; (2) counsel had no reasonable basis for

his action or inaction; and (3) the petitioner suffered actual prejudice as a

result.” Commonwealth v. Sarvey, 199 A.3d 436, 452 (Pa. Super. 2018).

“Prejudice, in this context, has been repeatedly stated as requiring proof that

but for counsel’s action or inaction, there was a reasonable probability that

the proceeding would have had a different outcome.” Commonwealth v.

Diaz, 226 A.3d 995, 1007 (Pa. 2020). The “reasonable probability” test is

“less demanding than the preponderance standard.”         Commonwealth v.

Little, 246 A.3d 312, 326 (Pa. Super. 2021) (quotations omitted).

      Additionally,

      [a]lthough those principles should guide the process of decision,
      the ultimate focus of inquiry must be on the fundamental fairness
      of the proceeding whose result is being challenged. In every case
      the court should be concerned with whether, despite the strong
      presumption of reliability, the result of the particular proceeding
      is unreliable because of a breakdown in the adversarial process
      that our system counts on to produce just results.

Id. (quoting Strickland v. Washington, 466 U.S. 668, 696 (1984)).

      When analyzing an ineffective assistance of counsel claim, “failure to

prove any of these prongs is sufficient to warrant dismissal of the claim

without discussion of the other two.”       Commonwealth v. Robinson, 877


                                     -5-
J-A20044-22


A.2d 433, 439 (Pa. 2005) (citation omitted). Counsel cannot be ineffective

for failing to pursue a meritless claim. See Commonwealth v. Rykard, 55

A.3d 1177, 1190 (Pa. Super. 2012). Finally, we presume that counsel has

rendered effective assistance. See Commonwealth v. Treiber, 121 A.3d

435, 445 (Pa. 2015).

                                         A.

      Wooden argues that he should have been given an evidentiary hearing

on his ineffectiveness claim about the voluntariness of his plea. As discussed,

Wooden alleged in his amended petition that plea counsel led him to believe

that he would likely receive a sentence of 5 to 10 years’ imprisonment, rather

than consecutive sentences of 10 to 20 years on each offense. See Amended

PCRA Petition, 8/13/20, at ¶¶ 5-7.

      “Under the PCRA, allegations of ineffectiveness in connection with the

entry of a guilty plea will serve as a basis for relief only if the ineffectiveness

caused   the   petitioner   to   enter   an    involuntary   or   unknowing   plea.”

Commonwealth v. Brown, 235 A.3d 387, 391 (Pa. Super. 2020) (cleaned

up; citation omitted). “Where the defendant enters his plea on the advice of

counsel, the voluntariness of the plea depends on whether counsel’s advice

was within the range of competence demanded of attorneys in criminal cases.”

Commonwealth v. Moser, 921 A.2d 526, 531 (Pa. Super. 2007) (internal

quotations and citation omitted).

      Once a defendant has entered a plea of guilty, it is presumed that
      he was aware of what he was doing, and the burden of proving

                                         -6-
J-A20044-22


      involuntariness is upon him. Therefore, where the record clearly
      demonstrates that a guilty plea colloquy was conducted, during
      which it became evident that the defendant understood the nature
      of the charges against him, the voluntariness of the plea is
      established. A defendant is bound by the statements he makes
      during his plea colloquy, and may not assert grounds for
      withdrawing the plea that contradict statements made when he
      pled.

Commonwealth v. McCauley, 797 A.2d 920, 922 (Pa. Super. 2001)

(citations omitted). To determine whether a plea was knowingly, voluntarily

and intelligently entered, the court must inquire into six areas.        See

Pa.R.Crim.P. 590, cmt (plea court must question the defendant regarding

whether he understands the nature of the charges, the factual basis for the

plea, his right to a jury trial, the presumption of innocence, the permissible

sentencing ranges, and that the court has the right to reject the agreement).

      After reviewing the record, we find the PCRA court correctly dismissed

Wooden’s claim without hearing. First, as the PCRA court highlighted, Wooden

completed a written guilty plea colloquy in which the cover sheet listed the

permissible range of sentences.    Under the section for incarceration, both

offenses list the permissible minimum and maximum as 10 to 20 years.

Additionally, under the section for the plea and whether there was any

agreement as to sentence, both offenses are listed as “open,” meaning that

there was no agreement between Wooden and the Commonwealth as to what

the sentence would be. The cover sheet to the plea colloquy appears below,

showing that Wooden was warned of the minimum sentence:




                                    -7-
J-A20044-22




Guilty Plea Colloquy, 4/14/18, at 1.

      Second, at the guilty plea hearing, plea counsel reviewed the possible

sentences that could be imposed based on Wooden entering an open guilty

plea to attempted rape and robbery, both of which were first-degree felonies.

      MR. CONROY: And it has been agreed to between myself,
      yourself, and the district attorney. And in that agreement, you
      are to plead guilty to attempted rape in the first degree, and
      robbery in the first degree. Now, on both of these charges you
      can receive 10 to 20 years. Now, there has been no agreement


                                       -8-
J-A20044-22


      between myself, yourself, and the district attorney as to how
      many of those years you are to serve. That is going to be solely
      left up to the Judge as part of the agreements, okay?

      THE DEFENDANT: Yes.

      MR. CONROY:         Now, they can run that what’s called
      “consecutively” 10 to 20, and then 10 to 20; or they can run
      “concurrently” together, 10 to 20. So they can combine the cases
      to make it 10 to 20, or they can go from end to end and you could
      serve up to 40 years of incarceration. Do you understand that?

      THE DEFENDANT: Yes.

N.T., 4/14/08, at 4-5.

      In fact, at the end of the colloquy, the Commonwealth interjected to

confirm that Wooden understood that he would be sentenced to nothing lower

than 10 to 20 years.

      MR. DAVIS: Your Honor, could I ask one question before we move
      away from the colloquy stage?

      THE COURT: Yes.

      MR. DAVIS: Mr. Wooden, I'm Bill Davis, the assigned ADA
      prosecuting your case.     You may have already talked to your
      lawyer about this, but I just want to make sure that the record is
      clear: You do know that the minimum sentence that you could
      get because of your prior record is 10 to 20 years in this case. Do
      you understand that?

      THE DEFENDANT: Yes.

      MR. DAVIS: And you’re aware that it’s up to the Judge to go above
      that or impose that, but he can’t go below that. Do you
      understand that?

      THE DEFENDANT: Yes.

Id. at 10.


                                     -9-
J-A20044-22


      Wooden argues that his plea was involuntary because plea counsel

assured him a sentence that was not reflected in the colloquy.        Wooden,

however, is bound by the statements he made during his guilty plea colloquy

and cannot now argue that his statements under oath were false.            See

McCauley, supra (“A defendant is bound by the statements he makes during

his plea colloquy, and may not assert grounds for withdrawing the plea that

contradict statements made when he pled.”). Moreover, even if plea counsel

has misinformed Wooden about what sentence—a claim directly contradicted

by the above on-record colloquy with counsel—Wooden’s misapprehension

was dispelled by the Commonwealth’s clear warning that he would receive a

minimum sentence of 10 to 20 years.           Despite hearing this, Wooden said

nothing, even though this would have presumably conflicted with what his

plea counsel had assured him would be his likely sentence. As a result, we

find his claim did not raise a genuine issue of fact.

                                       B.

      Wooden’s other ineffectiveness claim asserted that plea counsel should

have investigated and presented mitigating evidence about his mental health

treatment and medication at sentencing. Wooden believes he was prejudiced

by counsel’s failure to do so because there is a reasonable probability that the

trial court would have sentenced him to concurrent sentences of 10 to 20

years for each offense if it had been presented with the mitigating evidence.




                                     - 10 -
J-A20044-22


      We note, however, that Wooden does not discuss or explain what this

alleged mitigating mental health evidence was in his brief in support of this

claim.   We also note that he not did append or attach any mental health

records to his amended petition. Instead, he appended only an affidavit in

which he claimed:

      [Plea counsel] at his time of representing me never during that
      time sought to get any of the information I gave him pertaining to
      my being seen by a Therapist or Psychologist at 64 and Woodland
      Ave where he could have verified that not only was l being treated
      [there] for P.T.S.D. but also depression and drug treatment as
      well as placed on the following three medications, 1. [Risperdal].
      2. lnvega, 3. [Wellbutrin] XR. Nor did he reach out to my family
      members to verify the two attempted suicides where I was taken
      to Pennsylvania Hospital in 2007, as well Mercy [H]ospital in
      Southwest [Philadelphia] also in 2007. As well he would have
      found out what sent me on this breakdown.

Wooden Sworn Affidavit (Exhibit to Amended Petition), 7/11/20, at 1.

      A PCRA petition must include facts supporting the petition and identify

the place in the record where they appear; to the extent they do not appear

in the record, the petition must include affidavits, documents and other

evidence showing such facts.    See Pa.R.Crim.P. 902(A)12 and (D).         Here,

Wooden alleges that plea counsel was ineffective for failing to obtain mental

health records that he himself was unwilling to obtain in support his PCRA

petition.

      To that end, besides failing to cite any case law in his one-page, two-

paragraph argument in support of his claim, Wooden also fails to specify what

information about his mental health would not have been included in either


                                    - 11 -
J-A20044-22


the PSI or the mental health evaluation that were completed before his

sentencing in October 2008. Where the sentencing court had the benefit of a

PSI, we can assume the sentencing court “was aware of relevant information

regarding the defendant’s character and weighed those considerations along

with mitigating statutory factors.” Commonwealth v. Devers, 519 Pa. 88,

101–02, 546 A.2d 12, 18 (1988). See also Commonwealth v. Tirado, 870

A.2d 362, 368 (Pa. Super. 2005) (stating if sentencing court has benefit of

PSI, law expects court was aware of relevant information regarding

defendant’s character and weighed those considerations along with any

mitigating factors). Because Wooden has failed to show what mitigating

information was not presented at sentencing that would have likely resulted

in a different outcome, we find no error in the PCRA court’s dismissal of his

second ineffectiveness claim.

                                    III.

      Finally, Wooden argues that he should have received a new sentencing

hearing and been resentenced because his reporting requirements were

imposed on by our Supreme Court, which held Megan’s Law III to be

unconstitutional in Neiman.     In his view, Neiman rendered his entire

sentence illegal—including his term of imprisonment—thus requiring a new

sentencing hearing at which he should be permitted to argue anew that he

received concurrent sentences of 10 to 20 years based in part on his

rehabilitation in prison.


                                   - 12 -
J-A20044-22


      In support of this argument, Wooden cites Commonwealth v.

Serrano, 150 A.3d 470 (Pa. Super. 2016).         There, the defendant was

convicted of various drug offenses and eventually sentenced to an aggregate

26 to 52 years’ imprisonment. This Court determined that his sentence was

illegal in light of the United States Supreme Court’s decision in Alleyne v.

United States, 570 U.S. 99 (2013), which held that facts which increase the

mandatory minimum sentence are an element of the offense which must be

submitted to the jury and found beyond a reasonable doubt. On remand, the

original sentencing judge was replaced by a new judge for the resentencing.

The new judge ordered an updated PSI but imposed the same sentence as the

original judge by relying on the original sentencing judge’s determination

rather than conducting an independent review of the evidence presented at

the resentencing.     On appeal, this Court found that this was an abuse of

discretion, as the new sentencing judge mechanically reimposed the original

sentence without “making any independent reassessment or reevaluation of

the sentencing criteria set forth in the Sentencing Code.” Serrano, 150 A.3d

at 474.   Accordingly, this Court vacated the judgment of sentence and

remanded for resentencing with the direction that the sentencing court

“should start afresh” and “reassess the penalty to be imposed.” Id. at 475

(citation omitted).

      We fail to see how Serrano compels the result that Wooden seeks here,

that is, a new sentencing hearing to reassess the length of his imprisonment


                                    - 13 -
J-A20044-22


simply because his sex offender reporting requirements were imposed under

Megan’s Law.     First, Serrano involved a defendant who needed to be

resentence because his term of incarceration was illegal under Alleyne. Here,

in contrast, Wooden has not alleged that the trial court committed any error

in sentencing to him serve 20 to 40 years’ imprisonment.

      Second, this Court has described reporting requirements as being “an

authorized punitive measure separate and apart” from a defendant’s term of

incarceration. See Commonwealth v. Strafford, 194 A.3d 168, 173 (Pa.

Super. 2018). This being the case, under factually similar scenarios where

this Court has found error in reporting requirements but not in the term of

incarceration, the remedy is to vacate that portion of the sentence that

imposes an illegal reporting requirement without the need for a new

sentencing hearing. See, e.g., Commonwealth v. Luciani, 201 A.3d 802,

807-08 (Pa. Super. 2018) (finding trial court erred in imposing Megan’s Law

III reporting requirements and remanding to trial court limited to determining

what, if any, reporting requirements applied to the defendant under current

law). Thus, we find that Wooden is not entitled to a new sentencing hearing,

as the trial court properly corrected his sex offender reporting requirements

without needed to reassess his term of incarceration.

      Order affirmed.




                                    - 14 -
J-A20044-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/23/2022




                          - 15 -